Citation Nr: 1008138	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  06-15 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for lumbar 
spine degenerative arthritis and disc herniation, prior to 
September 1, 2007.


REPRESENTATION

Appellant represented by:	Michael G. Smith, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1966 to 
September 1968, October 1968 to July 1973 and December 1973 
to February 1990.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which, inter alia, denied 
service connection for neuropathy of the bilateral 
extremities, granted service connection at a noncompensable 
disability rating for residuals of a left knee injury, 
continued a 20 percent disability rating for service-
connected chronic mechanical lower back pain and a 
noncompensable disability rating for service-connected 
gunshot wound to the  left ankle and increased the Veteran's 
disability rating for service-connected chronic prostatitis 
to 40 percent.  The Veteran perfected his appeal of these 
issues in May 2006.

In an April 2007 supplemental statement of the case (SSOC), 
the RO increased the Veteran's disability ratings for his 
chronic prostatitis to 60 percent and for his left knee 
osteoarthritis to 10 percent.  In a contemporaneous rating 
decision, the RO granted service connection for radiculopathy 
of the right and left lower extremities, each at 10 percent 
disability ratings.  The Veteran filed a notice of 
disagreement with the issues of his service connection for 
radiculopathy of the right and left lower extremities, and he 
was issued a statement of the case (SOC) on these issues in 
December 2007.  He did not perfect an appeal on these issues.
 
In a September 2007 SSOC, the RO increased the Veteran's 
disability rating for his service-connected lumbar spine 
degenerative arthritis and disc herniation to 40 percent, as 
of September 1, 2007.

In statements dated in August 2008, the Veteran indicated 
that the only issue he wished to continue on appeal was the 
disability rating assigned for his service-connected back 
disability.  As such, all other issues on appeal are 
considered withdrawn.  38 U.S.C.A. § 7105(b)(2) (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b),(c) (2009). 

In a statement dated on January 26, 2009, the Veteran, 
through his representative, stated that he did not want a 
video conference hearing.  His request for a hearing is 
considered withdrawn.  38 C.F.R. § 20.704(e) (2009).  

In March 2009, the Board denied a disability rating in excess 
of 20 percent for the time period prior to November 3, 2006, 
granted a 40 percent disability rating for the time period 
from November 3, 2006 through August 31, 2007, and denied a 
disability rating in excess of 40 percent from November 3, 
2006.  In an April 2009 rating decision, the RO effectuated 
the Board's decision, providing the Veteran with a 40 percent 
disability rating for the time period from November 3, 2006.  
The Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a December 
2009 Order, the Court granted a November 2009 Joint Motion 
for Remand (Joint Remand) which vacated and remanded that 
part of the Board's decision prior to September 1, 2007, for 
further development consistent with its instructions.  In the 
Joint Remand, the Court indicated that the findings as of 
September 1, 2007 should not be disturbed.  

Throughout the text of the Joint Remand, the Court indicated 
that the Board denied a disability rating in excess of 20 
percent prior to September 1, 2007, consistently referring to 
September 1, 2007 as the date the Veteran's disability rating 
increased from 20 percent to 40 percent.  However, as noted 
above, in the March 2009 Board decision that is the subject 
of the Joint Remand, the Veteran was granted an increased 
disability rating of 40 percent as of November 3, 2006.  In 
fact, the RO implemented the increase in the disability 
rating from 20 percent to 40 percent for the time period from 
November 3, 2006 in an April 2009 rating decision, prior to 
the Joint Remand which vacated that portion of the Board's 
decision prior to September 1, 2007.  As such, an increase in 
disability rating for the time period from November 3, 2006 
through August 31, 2007 that has already been provided to the 
Veteran has now been vacated and remanded via the Joint 
Remand.

In order to clarify the Veteran's disability rating for the 
time period from November 3, 2006 through August 31, 2007, 
the Board will again address whether his service-connected 
spine disability meets the criteria for a disability rating 
in excess of 20 percent, to include whether the Veteran's 
service-connected spine disability warrants a disability 
rating in excess of 40 percent, as currently assigned.

The Board notes that the Joint Remand included a request to 
clarify whether the Veteran's claim is that of an increased 
rating for his service-connected spine disability or a claim 
for an earlier effective date.  The Veteran filed his claim 
for an increased rating for his spine disability in June 
2004.  He was initially awarded an increase in his disability 
rating for his spine condition as of September 1, 2007.  He 
has expressed his desire that his increase in disability 
rating from 20 percent to 40 percent be effective at an 
earlier date, as of June 23, 2005.  This date is within the 
appeals period, and is part of the staged rating that was 
granted during the appeals period.  The Veteran has never 
contended that he should have a higher disability rating 
prior to the date of his claim, and as such his claim for a 
disability rating higher than 20 percent, prior to the 
initial date of September 1, 2007, is not a claim for an 
earlier effective date; it is considered part of his claim 
for an increased rating.  


FINDINGS OF FACT

1.  Prior to November 3, 2006, competent medical evidence 
does not show that the Veteran's service-connected lumbar 
spine degenerative arthritis and disc herniation was 
manifested by forward flexion of the thoracolumbar spine to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.

2.  For the time period from November 3, 2006 through August 
31, 2007, his service-connected lumbar spine degenerative 
arthritis and disc herniation was manifested by severe 
limitation of flexion of the thoracolumbar spine which 
approximates a limitation of flexion of the thoracolumbar 
spine to 30 degrees or less; competent medical evidence does 
not show that is was manifested by unfavorable ankylosis of 
the entire thoracolumbar spine. 

3.  The Veteran did not have incapacitating episodes having a 
total duration of at least six weeks during a 12-month 
period.

4.  Competent medical evidence of unfavorable ankylosis of 
the entire thoracolumbar spine is not of record.


CONCLUSIONS OF LAW

1.  Prior to November 3, 2006, the criteria for a disability 
rating in excess of 20 percent for lumbar spine degenerative 
arthritis and disc herniation have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic Codes 
5242, 5243 (2009).    

2.  Resolving all doubt in favor of the Veteran, the criteria 
for a disability rating of 40 percent, but no higher, for 
lumbar spine degenerative arthritis and disc herniation have 
been met for the time period from November 3, 2006 through 
August 31, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009);  
38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic Codes 
5242, 5243 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter(s) 
sent to the appellant in July 2004 that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
appellant was afforded VA medical examinations in August 
2005, October 2006 and September 2007.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the 
present case regarding the Veteran's increased rating claims, 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board notes that the Court, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  38 U.S.C. § 5110.  Accordingly, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The Veteran contends that his service-connected lumbar spine 
disability is more severe than is reflected by his assigned 
disability staged-ratings, and that he is entitled to an 
increased disability rating for his lumbar spine.  

The Veteran's service-connected lumbar spine degenerative 
arthritis and disc herniation is rated under Diagnostic Code 
5243, which pertains to intervertebral disc syndrome (IVDS).  
Under the regulations, Diagnostic Codes 5235 to 5243 are 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine (General Formula), unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (Formula for 
Incapacitating Episodes).  The General Formula pertains to 
spine disabilities with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent disability rating is assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 60 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2009).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  
38 C.F.R. § 4.71a.

As noted above, Diagnostic Code 5243 provides that IVDS is to 
be rated either under the General Formula or under the 
Formula for Incapacitating  Episodes, whichever method 
results in the higher rating when all disabilities are 
combined under 38 C.F.R. § 4.25.  

The Formula for Incapacitating Episodes provides a 20 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months, a 40 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months, and a 60 percent disability rating for IVDS 
with incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a.

Increased disability rating prior to November 3, 2006

An August 2004 VA spine examination shows that the Veteran 
had a greater than 20 year history of back pain which 
radiated down his right lower extremity to his foot.  He 
indicated that the pain was constant and that he would have 
occasional flare-ups, with the pain at 9/10 for the majority 
of the time.  Upon examination, the Veteran's low back was 
tender to palpation over the paraspinal muscles of the lumbar 
spine.  There were no deformities palpated.  There was normal 
lumbar lordosis noted.  The Veteran had forward flexion of 
about 0 to 45 degrees with pain past 45 degrees, extension 
was to 15 degrees, left and right lateral flexion was to 20 
degrees each and left and right lateral rotation was to 20 
degrees each.  The examiner noted that there was poor effort 
with range of motion testing.  There were no spasms palpated 
on the range of motion and no fixed deformities.  An x-ray 
revealed no fractures, dislocations or destructive appearing 
lesions.  There was some mild degenerative arthritis mainly 
at the L5-S1 region.  The examiner noted that the Veteran had 
pain with range of motion in the lumbar spine, and that it 
was conceivable that pain could further limit his range of 
motion, particularly after being on his feet all day.  

A June 2005 statement from the Veteran's private physician 
shows that he had marked limitation of motion of the lumbar 
spine, -3 or -4.  Bilateral straight leg raising gave him 
pain in the back.  The impression was lumbar spondylosis 
strain, possible herniated nucleus pulposus.  The examiner 
noted that he would schedule the Veteran for a bone scan and 
magnetic resonance imaging (MRI) study.  The private 
physician noted that the Veteran met the criteria for a 40 
percent disability rating, in that he had ankylosis of the 
thoracolumbar spine and marked limitation of motion.  A July 
2005 treatment record from this private physician shows that 
he noted that the Veteran's bone scan was okay and that his 
MRI study looked okay to him in that he did not see anything 
dramatic on flexion and extension view, the Veteran did not 
show any subluxation, but on his oblique views, the private 
physician thought he had spondylolysis at the lumbosacral 
spine, and that it looked like "the little Scottie's dog 
neck" was fractured on each side.

A December 2005 VA medical record shows that the Veteran had 
imaging studies done and he was noted to have a questionable 
L5-S1 interarticularis fracture without subluxation on the x-
ray performed in August 2004.  He was also noted to have 
osteophytes.  VA medical records show continuing treatment 
for back pain.  Private medical records show that the Veteran 
had paresthesias, secondary to spinal nerve compression.  

A June 2006 private physician noted that the Veteran did not 
have any particular findings of the lumbosacral spine except 
for a disc protrusion at L5-S1 that had been seen on two MRI 
studies.  The Veteran reported that his back pain was pretty 
severe and prevented his normal daily quality of life.  Upon 
examination, the Veteran's lumbar spine had no abnormalities 
except that his flexion, extension, lateral bending and right 
rotation were moderately limited and his left rotation was 
mildly limited.  He had paraspinous spasms.  The examiner 
noted that he reviewed the Veteran's x-rays of the 
lumbosacral spine and there was good alignment.  

An October 2006 VA spine examination shows that the Veteran 
had constant increasing low back pain which radiated into his 
lower extremities.  There had not been any exacerbations over 
the previous 12 months when he could not get out of bed 
secondary to back pain.  The flare-ups described by the 
Veteran occurred frequently throughout the day with waxing 
and waning of the back pain.  Upon examination, the Veteran 
was tender to palpation in the midline of the lumbar spine. 
There were no masses or abnormalities that could be 
appreciated in the examination.  Range of motion was 0 to 45 
degrees of forward flexion, 0 to 5 degrees of extension, 0 to 
10 degrees of right and left lateral bending, and 0 to 10 
degrees of right and left lateral rotation.  Active and 
passive range of motion was the same, and there was no change 
with repetition.  There was pain elicited throughout the 
entire range of motion.  The examiner noted that he was not 
sure if the limitation of motion was due to pain or to poor 
effort.  X-rays of the lumbar spine revealed no fracture or 
dislocation, that the disk spaces appeared to be fairly well 
maintained and that there was good alignment.  The examiner 
diagnosed mechanical low back pain with possible disc 
herniation.  In terms of the Deluca provisions, the examiner 
noted that there was moderate pain associated with the 
examination of the lumbar spine and that it was conceivable 
that this pain could further limit function as described 
particularly with repetition.  It was not feasible, however, 
to attempt to express any of this in terms of additional 
limitation of motion as these matters could not be determined 
with any degree of medical certainty.

The Board finds that, based upon the evidence of record, the 
Veteran's service-connected back disability does not warrant 
a 40 percent disability rating prior to November 3, 2006.  As 
noted above, in order to warrant a 40 percent disability, the 
Veteran's forward flexion would need to be limited to 30 
degrees or less or would need to show favorable ankylosis of 
the entire thoracolumbar spine.  

There is no evidence which shows that the Veteran's forward 
flexion was limited to 30 degrees or that the symptomatology 
of his service-connected lumbar spine disability approximated 
this criterion prior to November 3, 2006.  The June 2005 
private physician indicated that the Veteran had marked 
limitation of motion of his spine and a June 2006 private 
physician found that the Veteran had moderately limited range 
of motion.  The Board finds that this does not approximate a 
limitation of flexion of the lumbar spine to 30 degrees or 
less.  

With regard to limitation of motion, in the Joint Remand, the 
Court indicated that the Board has not fully addressed the 
Deluca provisions in evaluating whether the Veteran's back 
disability warranted a disability rating in excess of 20 
percent.  Prior to November 3, 2006, the Veteran's service-
connected back disability did not warrant a higher disability 
rating, even factoring in functional loss due to pain.  The 
Veteran's forward flexion of his lumbar spine was to 45 
degrees with pain past 45 degrees at his August 2004 and 
October 2006 VA spine examinations.  Both examiners noted a 
poor effort in range of motion.  The October 2006 VA examiner 
noted that active and passive range of motion was the same 
and that there was no change with repetition.  Therefore, 
even factoring in the Deluca provisions, the Veteran's lumbar 
spine disability would not warrant a higher disability rating 
based upon limitation of motion, as a limitation of flexion 
to 30 degrees would be needed.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243.

In terms of ankylosis, the Board notes that in a June 2005 
statement, the Veteran's private physician opined that he met 
the criteria for a 40 percent disability rating, in that he 
had ankylosis of the thoracolumbar spine.  Competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a).  It is the Board's duty to assess the 
credibility and probative value of evidence and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  While the September 
2005 private physician indicated that the Veteran had 
ankylosis, the Board notes that this opinion does not appear 
to be based upon any x-ray evidence or MRI study of the 
Veteran's spine.  In fact, the July 2005 examiner noted that 
his MRI was okay and that there was "nothing dramatic."  
This opinion, that the Veteran has ankylosis, carries very 
little probative value.  A bare conclusory opinion without an 
explanation of the basis for the opinion is not adequate to 
support the claim.  See Miller v. West, 11 Vet. App. 345, 348 
(1998); Bloom v. West, 12 Vet. App. 185 (1999). 

On the other hand, however, the August 2004 VA examiner noted 
that there no fixed deformities in the Veteran's lumbar 
spine, and a contemporaneous x-ray revealed no fractures, 
dislocations or destructive appearing lesions.  A June 2006 
private physician noted that the Veteran did not have any 
particular findings of the lumbosacral spine except for a 
disc protrusion at L5-S1 that has been seen on two MRI 
studies.  The private physician noted that the Veteran's 
lumbar spine had no abnormalities except that his flexion, 
extension, lateral bending and right rotation were moderately 
limited and his left rotation was mildly limited.  The 
October 2006 VA examiner noted that x-rays of the lumbar 
spine revealed no fracture or dislocation, that the disk 
spaces appeared to be fairly well maintained and that there 
was good alignment.  The Board finds that these opinions are 
of more probative value, given that they are based upon 
clinical findings.  The competent medical evidence of record 
does not reflect that the Veteran had ankylosis of his lumbar 
spine to meet the criteria for a 40 percent disability rating 
under Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243.

In the Joint Remand, the Court also noted that the Board did 
not adequately address an inconsistency in the record, 
between an August 2004 VA examiner, who noted that "x-ray 
examinations of the Veteran's l-spine show no fractures" and 
a December 2005 VA examiner, who reviewed the same August 
2004 x-ray of the Veteran's spine and noted that he had a 
"questionable L5-S1 interarticularis fracture without 
subluxation."  The August 2004 examiner found that there 
were no fractures and the December 2005 examiner noted that 
there was the possibility of a fracture at L5-S1.  The 
December 2005 examiner did not draw any conclusions, but 
merely stated that he found that there was a possibility of a 
fracture.  While there appears to be an inconsistency between 
these two examiners in the assessment of the August 2004 x-
ray, the Board finds that it does not rise to the level such 
that it invalidates the relevant evidence of record.  A July 
2005 private medical record shows that the examiner found 
that there was a fracture to the "the little Scottie's dog 
neck" of the lumbar spine, and a September 2007 private 
physician noted that the films from 2004 revealed a pard 
interarticularis fracture at L5-S1.  The Veteran's 
reprensentative has indicated that, had this fracture been 
taken into account by VA, the Veteran would have received a 
higher disability rating.  However, the Board notes that all 
spinal disabilities, including vertebral fracture or 
dislocation, under Diagnostic Code 5235, are rated under the 
General Formula on the basis of the symptoms associated with 
the spinal disability.  As discussed above, the symptoms of 
the Veteran's spinal disability would not afford him a higher 
disability rating under the General Formula for the time 
period prior to November 3, 2006.  As such, any fracture of 
his vertebra would not afford the Veteran a disability rating 
in excess of 20 percent prior to November 3, 2006 under any 
of the Diagnostic Codes pertaining to spine disabilities.

The Board finds that, based on this evidence, the Veteran's 
service-connected back disability does not meet the criteria 
for a higher disability rating under Diagnostic Code 5243.  
There is no evidence that the Veteran's spine disability 
approximates a limitation in forward flexion to 30 degrees or 
less and there is no evidence of ankylosis, prior to November 
3, 2006.  In addition, there is no evidence that the 
Veteran's service-connected back disability has been 
manifested by incapacitating episodes, as contemplated by the 
rating criteria.  In fact, the October 2006 VA spine examiner 
noted that there had not been any exacerbations over the 
previous 12 months when the Veteran could not get out of bed 
secondary to back pain.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.  

The Board has considered rating the Veteran's service-
connected back disability under other Diagnostic Codes in 
order to afford him the most beneficial rating; however, all 
spine disabilities are rated under the General Formula and, 
as noted above, the Veteran's back disability does not 
warrant a higher disability rating under the General Formula 
prior to November 3, 2006.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2009).

Increased disability rating from November 3, 2006 through 
August 31, 2007

A November 2006 private medical record shows that the Veteran 
reported back pain which was burning in nature.  He noted 
that bending forward and backward, walking, sitting, lifting 
heavy objects, sneezing and coughing increased the pain.  
Upon examination, range of motion of the Veteran's back was 
severely restricted in terms of flexion, rotation, extension 
and lateral bending.  Straight leg raising test were positive 
on the right with back pain to the foot at 30 to 40 degrees, 
and positive on the left with back pain to the foot at 50 to 
60 degrees.  There were no abnormalities detected in the back 
on inspection.  On palpation, the Veteran had moderate muscle 
spasm in the bilateral paraspinal lumbar area, severe 
tenderness bilaterally at L3 downward and moderate tenderness 
bilaterally at the sacroiliac.  Pain increased with 
hyperextension, flexion, rotation and lateral bending.  The 
assessment was low back pain, herniated disc in the lumbar 
region, lumbar radiculopathy, degenerative disc disease in 
the lumbar area, lumbar spondylosis, and facet arthropathy in 
the lumbar area.  He was given steroid injections.  The 
examiner noted that he did not think the Veteran should 
return to work at the steel mill.  A medical record from 
later in the month of November 2006 by the same private 
physician shows that the epidural injections greatly 
increased his blood pressure.  He was being seen for severe 
back pain.  On palpation, there was moderate tenderness in 
the right sided L3 downward facets and minimal tenderness on 
the left side.  Straight leg raising was positive bilaterally 
for back and leg pain.  Range of motion was restricted on 
flexion, extension, hyperextension and lateral bending.  

A January 2007 private medical record shows that the Veteran 
had diffuse tenderness throughout the lumbar area, hips, 
sacroiliac joint regions and lumbosacral junction.  The 
private physician indicated that, due to his back condition 
and peripheral neuropathy, he did not want the Veteran to 
return to work.

A February 2007 MRI revealed mild degenerative disc disease 
present at L4-S1 with no focal extrusion, canal stenosis, 
neural impingement, and mild to moderate facet arthritis 
present at L4-S1.  

The Board finds that, resolving any doubt in favor of the 
Veteran, for the time period from November 3, 2006 through 
August 31, 2007, the symptomatology of the Veteran's service-
connected back disability approximates the criteria for a 40 
percent disability rating.  The November 2006 private 
physician noted that the Veteran's forward flexion was 
severely limited.  He noted that bending forward and 


backward increased the pain.  Straight leg raising test were 
positive on the right with back pain to the foot at 30 to 40 
degrees, and positive on the left with back 
pain to the foot at 50 to 60 degrees.  On palpation, the 
Veteran had moderate muscle spasm in the bilateral paraspinal 
lumbar area, severe tenderness bilaterally at L3 downward and 
moderate tenderness bilaterally at the sacroiliac.  As such, 
the Board finds that a 40 percent disability rating under 
Diagnostic Code 5243 is warranted for the Veteran's service-
connected lumbar spine degenerative arthritis and disc 
herniation for the time period from November 3, 2006 through 
August 31, 2007.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The Board will now evaluate whether the Veteran's service-
connected spine disability warrants a disability rating in 
excess of 40 percent for the time period from November 3, 
2006 through August 31, 2007.  

As noted above, in order to warrant a 60 percent disability 
rating under the General Formula, the Veteran's service-
connected spine disability would need to show unfavorable 
ankylosis of the entire thoracolumbar spine.  However, there 
is no evidence that the Veteran's lumbar spine is fixed in 
flexion or extension which results in difficulty walking 
because of a limited line of vision, restricted opening of 
the mouth and chewing, breathing limited to diaphragmatic 
respiration, gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen, dyspnea or dysphagia, 
atlantoaxial or cervical subluxation or dislocation or 
neurologic symptoms due to nerve root stretching.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243.  In addition, there is 
no evidence that, for the time period from November 3, 2006 
through August 31, 2007, the Veteran's service-connected 
spine disability has resulted in incapacitating episodes, as 
contemplated by the regulation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  




ORDER

A disability rating in excess of 20 percent for lumbar spine 
degenerative arthritis and disc herniation is denied prior to 
November 3, 2006.    

A disability rating of 40 percent, for lumbar spine 
degenerative arthritis and disc herniation is granted for the 
time period from November 3, 2006 through August 31, 2007, 
subject to the law and regulations governing the payment of 
VA monetary benefits.  

A disability rating in excess of 40 percent for lumbar spine 
degenerative arthritis and disc herniation is denied for the 
time period November 3, 2006 through August 31, 2007. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


